Citation Nr: 0843339	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  02-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as due to chemical 
exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to July 
1976 and from April 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board notes that additional evidence has been received, 
namely private medical records, which were not previously 
considered by the RO.  However, the veteran submitted a 
waiver of the RO's initial consideration of the evidence in 
November 2008.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for a 
right knee disorder.  However, during the pendency of the 
appeal, a February 2008 rating decision granted service 
connection for degenerative arthritis of the right knee and 
assigned a 10 percent disability evaluation effective from 
April 17, 2001.  Accordingly, that issue no longer remains in 
appellate status, and no further consideration is required.

The issue of entitlement to service connection for COPD will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed May 1983 rating decision denied service 
connection for a left knee disorder.

3.  The evidence received since the May 1983 rating decision, 
by itself or in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim for a left hand 
disorder.

4.  The veteran has not been shown to have a left knee 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision, which denied entitlement to 
service connection for a left knee disorder, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the May 1983 rating 
decision is new and material, and the claim for service 
connection for a left knee disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A left knee disorder was not incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a left knee disorder, the RO had a duty to 
notify the veteran of what information or evidence was needed 
in order reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection for a left knee 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to merits of the claim for service connection 
for a left knee disorder, the RO did provide the appellant 
with notice in June 2002, prior to the initial decision on 
the claim in May 2001, as well as in April 2004 and March 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2001 and March 2005 letters stated that 
in order to establish service connection the evidence must 
show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  Additionally, the September 2006 statement of the 
case (SOC) and the February 2008 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004 and March 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The May 2001 and April 2004 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2004 and March 2005 letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a left knee 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a left knee disorder.  
Thus, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  His 
records from the Social Security Administration (SSA) were 
also obtained.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a left knee sprain.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a left knee disorder because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active military 
service to which a current left knee disorder could be 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a left knee disorder was previously considered 
and denied by the RO in a rating decision dated in May 1983.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In April 2001, the veteran essentially requested that his 
claim for service connection for a left knee disorder be 
reopened.  In order to reopen a claim which has been denied 
by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  For applications to 
reopen filed before August 29, 2001, as was the application 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability. Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the veteran's claim for service connection 
for a left knee disorder was previously considered and denied 
in May 1983.  In that decision, the RO observed that the 
veteran's service medical records did not document any left 
knee disorder and that an examination of his left knee was 
normal.  Therefore, the RO determined that service connection 
for a left knee disorder was not warranted.

The evidence associated with the claims file subsequent to 
the May 1983 rating decision includes private medical 
records; VA medical records; records from the Social Security 
Administration (SSA); October 1984, December 2001, and April 
2007 VA examination reports; and, an October 2007 addendum to 
the April 2007 VA respiratory examination report as well as 
the veteran's own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1983 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a left 
knee disorder.  This evidence is certainly new, in that it 
was not previously of record.  With regard to whether the 
evidence is material, the Board notes that the veteran's 
medical records do show him to have a current left knee 
disorder, which was not previously acknowledged in the May 
1983 rating decision.  In addition, a September 2001 letter 
from a private physician indicated that the veteran had 
degenerative changes in his knees that were probably related 
to some of the injuries he sustained while in the military.  
The Board must presume the credibility of this evidence for 
the purpose of determining whether it constitutes new and 
material evidence needed to reopen a claim and may not assess 
its probative weight in relation or comparison to other 
evidence for reopening purposes. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between a current left knee disorder and the 
veteran's military service, and it bears directly and 
substantially upon the specific matter under consideration.  
Thus, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for a left knee disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant. Moreover, 
the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so. See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  Although his service medical did document 
complaints pertaining to his right knee, they are negative 
for any complaints, treatment, or diagnosis of a left knee 
disorder.  Moreover, the medical evidence of record does not 
show that he sought treatment for such a disorder immediately 
following his period of service or for many years thereafter.  
Therefore, the Board finds that a left knee disorder did not 
manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
knee disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a left knee disorder is itself evidence which tends to show 
that such a disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a left knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's current left knee disorder to his military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

The Board does observe that some of the veteran's recent 
treatment records indicate that his current left knee 
disorder is related to injuries he sustained in service.   
However, those statements are based on the veteran's own 
unsubstantiated history, as there is no documented evidence 
of a left knee injury or disorder in service.  Medical 
opinions premised upon an unsubstantiated account of a 
claimant are of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) 
(an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion); see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

The Board also acknowledges that the April 2007 VA joints 
examiner diagnosed the veteran with early degenerative joint 
disease of the knee and opined that it was at least as likely 
as not related to his military service.  Although the 
examiner did not specify which knee he was discussing, the 
Board notes that the veteran was specifically afforded that 
examination in connection with his claim for service 
connection for a right knee disorder.  Indeed, the examiner's 
rationale for his opinion was based on the veteran's service 
medical records documenting his treatment for knee pain.  As 
previously noted, the service medical records do show that he 
sought treatment for right knee pain, but there were no 
complaints, treatment, or diagnosis of a left knee disorder.  
As such, it appears that the April 2007 VA examiner's 
diagnosis and opinion pertains to the veteran's right knee as 
opposed to his left knee.  Therefore, the Board finds the 
April 2007 VA joints examination report to be of little 
probative value in this case.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disorder.
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for a left knee disorder is denied.



REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the veteran was afforded VA examinations in 
December 2001 and April 2007 in connection with his claim for 
service connection for COPD.  The December 2001 examiner 
diagnosed the veteran with COPD and indicated that a lung 
disorder secondary to chemical exposure in service had to be 
ruled out.  The April 2007 VA examiner did not provide a 
clear opinion, so an additional opinion was obtained in 
October 2007.  That examiner opined that the veteran's COPD 
was at least as likely as not caused by or the result of 
occupational or environmental exposures, such as carbon 
tetrachloride and/or tobacco smoke.  

However, the Board notes that for claims filed after June 9, 
1998, a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service. 38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2008).  

In addition, the Board observes that the veteran's alleged 
chemical exposure has not been substantiated by the evidence 
of record.  Medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

Nevertheless, the veteran's service medical records do 
indicate that he sought treatment on numerous occasions for 
various disorders, such as chest pain, coughing, bronchitis, 
and an upper respiratory infection.  However, the December 
2001, April 2007, and October 2007 VA examiners did not 
address whether the veteran's current COPD may be related to 
his symptomatology in service.  Therefore, the Board 
concludes that further development is required because the 
medical evidence of record does not contain sufficient 
information to address whether the veteran's current disorder 
is directly related to his symptomatology in service.  

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  

In this case, the Board finds that the evidence needs further 
development because the VA examinations only provided 
opinions discussing whether the veteran's current COPD is 
related to his tobacco use and unsubstantiated chemical 
exposure in service.  Those opinions do not provide 
information regarding whether COPD is directly related to his 
period of service.  Therefore, the Board finds that an 
additional medical opinion is necessary for the purpose of 
determining the nature and etiology of any COPD that may be 
present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The RO should refer the veteran's 
claims folder to the October 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any COPD that 
may be present.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records.  The examiner should 
comment as to whether the veteran's 
current COPD is causally or 
etiologically related to his 
symptomatology in service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


